Order entered December 17, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00765-CV

                     JD SHELTON ENTERPRISES LLC, Appellant

                                            V.

                           AGL CONSTRUCTORS, Appellee

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-00188

                                        ORDER
      Before the Court is appellant’s December 13, 2018 motion to extend time to file reply

brief. We GRANT the motion and ORDER the brief be filed no later than January 16, 2019.


                                                  /s/   DAVID EVANS
                                                        JUSTICE